448 So. 2d 1137 (1984)
KENDALL SKATING CENTERS, INC., and Empire Fire and Marine Insurance Company, Appellants,
v.
Timothy MARTIN, Appellee.
No. 83-1128.
District Court of Appeal of Florida, Third District.
April 10, 1984.
Rehearing Denied May 11, 1984.
Larry Klein, Solomon & Flanagan, West Palm Beach, for appellants.
Horton, Perse & Ginsberg and Edward Perse and Lawrence Rodgers, Miami, for appellee.
High, Stack, Lazenby, Palahach & Lacasa and Philip J. Cole, Coral Gables, for Dade County Police Benevolent Ass'n as amicus curiae.
Before BARKDULL, HUBBART and JORGENSON, JJ.
PER CURIAM.
Contrary to the trial court's assertion that there are "no bounds" during closing argument we hold that there are indeed bounds which in this case were grossly exceeded. The plaintiff's characterization of the defendants as despicable and his assertion that both they and their lawyers were liars compels a reversal. See Schreier v. Parker, 415 So. 2d 794 (Fla. 3d DCA 1982).
Because this case must be retried we address one other point raised by the appellants and hold that the trial court properly refused to apply the fireman's rule. See Wood v. Camp, 284 So. 2d 691 (Fla. 1973); Price v. Morgan, 436 So. 2d 1116 (Fla. 5th DCA 1983).
Reversed and remanded for a new trial.